                               UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF RHODE ISLAND

J’KIAH A. THOMAS,                                      :
            Plaintiff,                                 :
                                                       :
         v.                                            :        C.A. No. 19-15MSM
                                                       :
STATE OF RHODE ISLAND, by and                          :
through PATRICIA COYNE-FAGUE,                          :
Acting Director of the Department of                   :
Corrections; ASHBEL T. WALL (former                    :
Director of R.I.D.O.C.); ALIAS JOHN                    :
DOE(S), in their official capacities,                  :
               Defendants.                             :

                                 REPORT AND RECOMMENDATION

PATRICIA A. SULLIVAN, United States Magistrate Judge.

         Responding to a report and recommendation1 (ECF No. 26) based on the insufficiency of

his original complaint, pro se Plaintiff J’kiah Thomas, a prisoner at the Adult Correctional

Institutions (“ACI”), has filed a First Amended Complaint (ECF No. 31, “FAC”) against the

Director of the Department of Corrections (“DOC”), Patricia Coyne-Fague, acting in her

individual and official capacity. By contrast with his first pleading, which named official

capacity Does, Plaintiff has now named as defendants “Alias John Doe(s), in their official and

individual capacities”; he has also added two new factual allegations: first, that “an ongoing feud

between the two gangs [Bloods and Crips] was well-documented at the time of above mentioned

incident, in which prison officials were aware,” id. ¶ 14; and, second, that “all prison officials

were aware of the ongoing feud and recklessly disregarded the excessive risk to Plaintiff

Thomas’s health and safety,” id. ¶ 23. In this report and recommendation, I address Director




1
  The first report and recommendation describes Plaintiff’s allegations and the case’s procedural history; the reader’s
familiarity with these details is assumed.
Coyne-Fague’s second Fed. R. Civ. P. 12(b)(6) motion to dismiss,2 ECF No. 32, mindful that

“[l]ike a battlefield surgeon sorting the hopeful from the hopeless, a motion to dismiss invokes a

form of legal triage, a paring of viable claims from those doomed by law.” Iacampo v. Hasbro,

Inc., 929 F. Supp. 562, 567 (D.R.I. 1996). As required by our Circuit Court, I have read and

analyzed Plaintiff’s writings with the leniency mandated for any pro se filing. Instituto de

Educacion Universal Corp. v. U.S. Dep’t of Educ., 209 F.3d 18, 23 (1st Cir. 2000).

I.       BACKGROUND

         The FAC alleges that Plaintiff’s constitutional rights under the Eighth Amendment were

violated in January 2016, when he participated as a member of the Bloods gang in a brawl inside

the ACI between members of the Bloods gang and members of the rival Crips gang. FAC ¶¶ 7-

14. Like the other participants, Plaintiff was punished for the brawl with segregation. Id. ¶¶ 15-

16. However, unlike other members of the Bloods gang, unnamed correctional officers placed

him in the same segregation unit that also housed members of the Crips gang who were involved

in the brawl; a few days later, two of them attacked him while he was taking a shower, resulting

in serious injuries. Id. ¶¶ 15, 17-20. When Plaintiff challenged an unnamed DOC representative

regarding why he was placed in an area of the ACI also housing members of a rival gang, he

claims that the individual told him: “it was your job to inform me.” Id. ¶ 22. Plaintiff claims

that “an ongoing feud between the two gangs [Bloods and Crips] was well-documented at the

time of above mentioned incident, in which prison officials were aware,” id. ¶ 14; and that “all

prison officials were aware of the ongoing feud and recklessly disregarded the excessive risk to

Plaintiff Thomas’s health and safety.” Id. ¶ 23.


2
 In addition to reliance on Fed. R. Civ. P. 12(b)(6), Defendants also contend that the case should be dismissed
because of a fumble by the United States Marshals Service in getting it properly served; the error was no fault of
Plaintiff. As of this writing, Director Coyne-Fague is served and joined without prejudice arising from the delay. I
decline to recommend dismissal based on error in service; to that extent, I recommend that the motion be denied.

                                                          2
       The first report and recommendation cautioned Plaintiff that a pleading that does not

name any DOC official (whether by name or other description) whose conduct or omissions

resulted in the claimed constitutional deprivation fails to state a claim for money damages under

§ 1983. ECF No. 26 at 3. Plaintiff was then afforded leave to amend, which he did; however,

the FAC continues to suffer from the same deficiencies in that it still does not explain how

general knowledge that Crips and Bloods are dangerous rival gangs translates into specific

knowledge on the part of any particular DOC official of Plaintiff’s danger from placement in the

unit where he was attacked.

       With respect to Director Coyne-Fague, the FAC remains entirely conclusory, adding only

the allegation that she is now sued individually. Otherwise it relies on the conclusory allegations

that no correctional officer “took reasonable steps to protect the Plaintiff from the objectively

unreasonable and conscience shocking cruel and unusual punishment,” FAC ¶ 30, as well as that

“all prison officials were aware of the ongoing feud and recklessly disregarded the excessive risk

to Plaintiff Thomas’s health and safety,” id. ¶ 23, and “Defendants engaged in the conduct

described by this Complaint willfully, maliciously, in bad faith, and reckless disregard of

[Plaintiff’s] federally protected rights,” id. ¶ 31, and “with shocking and willful indifference to

Plaintiff’s rights and their conscious awareness that they would cause Plaintiff severe physical

and emotional distress,” id. ¶ 32. As to the “John Doe(s)” now also named individually, the FAC

still does not describe any specific official (whether by title or other description) whom Plaintiff

alleges were the actors whose conduct or omission resulted in the claimed constitutional

deprivation.




                                                  3
       As before, Plaintiff’s claim is brought pursuant to 42 U.S.C. § 1983. Id. ¶ 1. He still

seeks only money damages, including punitive damages, as well as attorneys’ fees pursuant to 42

U.S.C. § 1988. Id. at 11-12.

II.    STANDARD OF REVIEW

       To avoid a motion to dismiss under Fed. R. Civ. P. 12(b)(6), a complaint must allege a

plausible entitlement to relief that gives the defendant fair notice of the claim and the grounds on

which it rests. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp. v. Twombly, 550

U.S. 544, 555, 559 (2007). The plausibility inquiry requires the court to distinguish “the

complaint’s factual allegations (which must be accepted as true) from its conclusory legal

allegations (which need not be credited).” Morales-Cruz v. Univ. of P.R., 676 F.3d 220, 224 (1st

Cir. 2012). This two-pronged approach begins by identifying and disregarding statements in the

complaint that merely offer “‘legal conclusion[s] couched as . . . fact[ ]’” or “[t]hreadbare recitals

of the elements of a cause of action.” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at

555). “A plaintiff is not entitled to ‘proceed perforce’ by virtue of allegations that merely parrot

the elements of the cause of action.” Ocasio-Hernandez v. Fortuno-Burset, 640 F.3d 1, 12 (1st

Cir. 2011). Factual allegations that appear to be internally inconsistent with other well-pled

factual allegations must also be set aside. Hinton v. Trans Union, LLC, 654 F. Supp. 2d 440,

449 (E.D. Va. 2009), aff’d, 382 F. App’x 256 (4th Cir. 2010). The Court must then determine

whether the well-pled facts, taken as true, are sufficient to support “the reasonable inference that

the defendant is liable for the misconduct alleged.” Haley v. City of Boston, 657 F.3d 39, 46 (1st

Cir. 2011) (quoting Iqbal, 556 U.S. at 678). In doing so, the complaint should be read

holistically with a heavy dose of common sense. Rodriguez-Vives v. P.R. Firefighters Corps of

P.R., 743 F.3d 278, 283-84 (1st Cir. 2014).



                                                  4
III.   LAW AND ANALYSIS

       Director Coyne-Fague’s unopposed motion rests on two discrete arguments. First,

because the FAC still does not ask for an injunction, all official capacity claims against her must

be summarily dismissal in accordance with the bedrock principle that § 1983 damages cannot be

recovered from a state official sued in her official capacity. Will v. Mich. Dep’t of State Police,

491 U.S. 58, 71 (1989) (“[N]either a State nor its officials acting in their official capacities are

‘persons’ under § 1983.”); see, e.g., Callahan v. Wall, C.A. No. 16-160 S, 2017 WL 3447895, at

*4 (D.R.I. Aug. 11, 2017) (Director Wall dismissed in official capacity from § 1983 case based

on Eighth Amendment and seeking money damages). Second, she contends that the assertion of

the same claims against her in her individual capacity is unavailing because the FAC still lacks

any facts linking her to the constitutional deprivation in issue. That is, the FAC is insufficient to

permit the plausible inference that Director Coyne-Fague had “knowledge that an inmate faces a

substantial risk of serious harm and . . . disregard[ed] that risk by failing to take reasonable

measures to abate the harm.” Kelley v. Wall, No. C.A.10-233 ML, 2010 WL 5176172, at *2

(D.R.I. Nov. 30, 2010), adopted, 2010 WL 5313296 (D.R.I. Dec. 20, 2010); see Gebo v. Thyng,

Civil No. 11-CV-047-JD, 2012 WL 4848883, at *3 (D.N.H. Oct. 11, 2012) (“Deliberate

indifference requires that ‘the official must both be aware of facts from which the inference

could be drawn that a substantial risk of serious harm exists, and he must also draw the

inference.’”).

       These arguments are well-founded. The first report and recommendation stated that all

individual capacity claims against Director Coyne-Fague would be dismissed because they

lacked a factually grounded connection between the constitutional deprivation and an action or

omission by Director Coyne-Fague. Despite this guidance, the FAC added nothing. Conroy v.



                                                   5
Dingle, No. CIV.01-1626 (RHK/RLE., 2002 WL 31357055, at *3 (D. Minn. Oct. 11, 2002)

(when “only connection to the incident appears to be that [s]he is the warden of the prison,” the

pleading against warden lacks sufficient allegations to demonstrate knowledge necessary for

deliberate indifference); see Callahan, 2017 WL 3447895, at *4 (dismissing individual capacity

claims against ACI Director based on absence of factual connection). Accordingly, I

recommend that, as to Director Coyne-Fague (the only defendant who is served and joined), the

FAC must be dismissed for failure to state a claim.

        What remains are the “John Doe(s).” With Director Coyne-Fague out of the case, the

FAC fails entirely unless it states a plausible claim against at least one of them. If it does, the

other problem is that the unknown person has not been served and is not yet joined in the case.

        The applicable law may be briefly summarized. Not “every injury suffered by one

prisoner at the hands of another . . . translates into constitutional liability for prison officials

responsible for the victim’s safety.” Farmer v. Brennan, 511 U.S. 825, 834 (1994). For a

complaint based on a prisoner’s placement in an area where he is attacked by another inmate to

be plausible, it must allege not only a substantial risk of serious harm, but also facts sufficient to

permit the inference that a “prison official . . . [had a] state of mind . . . of ‘deliberate

indifference’ to inmate health or safety.” Id. (quoting Wilson v. Seiter, 501 U.S. 294, 302-03

(1991)). The claims against each defendant must be analyzed individually. “Absent evidence of

participation, concerted action, or at least culpable knowledge, one officer cannot be held jointly

liable under section 1983 for another officer’s [unconstitutional conduct].” Calvi v. Knox Cty.,

470 F.3d 422, 429 (1st Cir. 2006). The focus is on what the jailers knew and what they did in

response. Burrell v. Hampshire Cty., 307 F.3d 1, 8 (1st Cir. 2002). For example, in King v.

Dep’t of Corr., Civil Action No. 15-CV-14256-ADB, 2016 WL 7175592 (D. Mass. Dec. 8,



                                                    6
2016), the court found that the complaint was sufficient because it alleged that specific officials

responsible for gang security and for the plaintiff’s placement actually knew that he was a

“confirmed” gang member, that the prisoners in the neighboring cells were “confirmed”

members of a rival, opposing gang, that the rival gang members would “attack on sight,” and that

the plaintiff should not have been placed in that cell. Id. at *5-6.

       If a claimant does not know the names of the officials who were responsible for the

constitutional deprivation, he may file a complaint with as specific a description as he is able to

provide of each, as well as a focused description of the actions and omissions based on which

each unknown official is named. Murphy v. Baker, Civil Action No. 17-30021-MGM, 2019 WL

1437825, at *3-5 & n.3 (D. Mass. Mar. 29, 2019) (sustaining as viable claims against two

unknown correctional officers who allegedly took specific actions, but dismissing those

generically named as John Doe). In such a circumstance, courts should be lenient, recognizing

that “these defendants possess information that is otherwise beyond Plaintiff’s reach but is

necessary to prove his claims, specifically what knowledge and authority each individual

defendant possessed during the period Plaintiff was incarcerated at the Jail.” Id. at *4. But, if

there are no specific allegations against the John Does, they are not proper defendants in the

case. Marella v. Terhune, Case No. 03CV0660-BEN (AJB), 2005 WL 8160129, at *3 (S.D. Cal.

Feb. 7, 2005); see Gonzalez v. Dooling, 98 F. Supp. 3d 135, 141 n.9 (D. Mass. 2015) (John Does

1-5 dismissed “[a]s discovery is now complete, [and] it is clear that there are no further John

Does whose identities remain to be uncovered”). If Plaintiff is able to provide a plausible factual

foundation for a viable claim against a specific official whose name he does not know, limited

discovery may be permitted to ascertain the name of that official and to complete service on him.

Disc. Video Ctr., Inc. v. Does 1-29, 285 F.R.D. 161, 163 (D. Mass. 2012) (complaint naming



                                                  7
only Does may survive if early discovery under Fed. R. Civ. P. 26(d) is allowed for sole and

limited purpose of identifying them sufficiently to name them as defendants and to serve them);

see Gilbert v. AFSCME Counsel 31, Case No. 15-cv-00288-MJR, 2015 WL 1598114, at *8

(S.D. Ill. Apr. 9, 2015) (“Where a prisoner’s complaint states specific allegations describing

conduct of individual prison staff members sufficient to raise a constitutional claim, but the

names of those defendants are not known, the prisoner should have the opportunity to engage in

limited discovery to ascertain the identity of those defendants.”); Reed v. Doe, No. 9:11-CV-250,

2015 WL 902795, at *6 (N.D.N.Y. Mar. 3, 2015) (dismissing claims against John Doe 1

because, after plaintiff was “afforded a reasonable opportunity to engage in discovery calculated

to lead to the identity of defendant John Doe 1,” he did nothing). Importantly, the obligation of a

plaintiff to serve a defendant within Fed. R. Civ. P. 4(m)’s 120-day period requires that Doe

defendants be identified and served in that period, though it may be extended by the court.

Corporacion de Residents de la Calle Carrion Court v. Sanchez-Ramos, Civil No. 08-1889 (JP),

2009 WL 453422, at *1-2 (D.P.R. Feb. 23, 2009).

        As of now, the FAC has no plausible facts linking any specific unknown DOC official to

the wrongdoing.3 Instead, Plaintiff relies on conclusory allegations that are not entitled to be

taken as true, together with “nothing more than a ‘formulaic recitation of the elements’ of a . . .

claim.” Iqbal, 556 U.S. at 681. The only specific facts are still insufficient to give rise to a

plausible claim of deliberate and intentional indifference to a substantial risk of serious harm by

any specific individual whether the name is known to Plaintiff or not. Thus, even as to the John

Does, Plaintiff’s pleading still lacks facial plausibility because it is devoid of “factual content

that allows the court to draw the reasonable inference that the [unnamed] defendant is liable for


3
 The only DOC official who is specifically mentioned is described as not possessing knowledge of the danger to
Plaintiff; this is the officer who told Plaintiff, “it was your job to inform me.” FAC ¶ 22.

                                                        8
the misconduct alleged.” Id. at 678. Because I find that Plaintiff’s FAC still “has not ‘nudged

[his] claim[ ] . . . across the line from conceivable to plausible,’” id. at 680, I recommend that it

be dismissed, albeit with leave to amend as to the John Doe Defendants.

IV.    CONCLUSION

       Based on the foregoing, I recommend that Director Coyne-Fague’s motion (ECF No. 32)

to dismiss all claims against her be granted. As to the John Doe Defendants, although Plaintiff

has already been afforded an opportunity to amend as required by Brown v. Rhode Island, 511 F.

App’x 4, 5-7 (1st Cir. 2013), I recommend that he be given one more chance: within thirty days

of the Court’s adoption of this report and recommendation, Plaintiff must file an amended

complaint that names or specifically describes defendants with facts sufficient to permit the

plausible inference of the requisite link to Plaintiff’s claim, or the case will be summarily

dismissed.

       Any objection to this report and recommendation must be specific and must be served

and filed with the Clerk of the Court within fourteen (14) days of its receipt. See Fed. R. Civ. P.

72(b)(2); DRI LR Cv 72(d). Failure to file specific objections in a timely manner constitutes

waiver of the right to review by the district judge and the right to appeal the Court’s decision.

See United States v. Lugo Guerrero, 524 F.3d 5, 14 (1st Cir. 2008); Park Motor Mart, Inc. v.

Ford Motor Co., 616 F.2d 603, 605 (1st Cir. 1980).


/s/ Patricia A. Sullivan
PATRICIA A. SULLIVAN
United States Magistrate Judge
October 16, 2019




                                                  9
